Citation Nr: 1419973	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-08 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for hepatitis C with cirrhosis.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a chronic headache disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from September 2008 to November 2010.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The issues have been recharacterized to comport with the evidence of record.

A November 2010 VA clinical note raises a claim of entitlement to service connection for hypertension.  A July 2012 VA clinical note raises claims of entitlement to service connection for thrombocytopenia and splenomegaly as secondary to hepatitis C.  A May 2013 VA clinical note raises a claim of entitlement to service connection for macrocytic anemia as secondary to hepatitis C.  These issues are referred to the agency of original jurisdiction (AOJ) for disposition.


FINDINGS OF FACT

1.  Depression was incurred as a result of service.

2.  Hepatitis C with cirrhosis was incurred as a result of service.

3.  Sleep apnea was incurred as a result of service. 

4.  A chronic headache disorder was incurred as a result of service.  







CONCLUSIONS OF LAW

1.  The criteria for service connection for depression are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b), 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for hepatitis C with cirrhosis are met.  38 U.S.C.A. §§ 1110, 5107(b), 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 5107(b), 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for service connection for a chronic headache disorder are met.  38 U.S.C.A. §§ 1110, 5107(b), 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Some chronic diseases, including cirrhosis of the liver, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within one year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Depression

The Veteran has been diagnosed with depression, which he attributes to exposure to combat during service.  Service connection has also been granted for posttraumatic stress disorder as a result of the Veteran's combat service; however, service connection may be established for separately diagnosed psychiatric conditions.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

A June 2010 service treatment record reflects that the Veteran reported stress and anxiety; he was later referred for substance abuse treatment after being discovered abusing pharmaceutical drugs and marijuana in Afghanistan.  A psychiatric evaluation conducted in September 2010, in preparation for his involuntary separation due to misconduct, indicated that the Veteran did not have a mental disorder.

The Veteran filed a claim for service connection for depression in December 2010, approximately one month after separating from service.  A May 2011 VA examination found that the Veteran's depression was the result of his physical disabilities and not the result of service.  An October 2012 VA examination determined that the Veteran's depression was due, at least in part, to his service in Afghanistan, as there was no evidence of depression prior to service.  

There is evidence for and against the Veteran's claim.  The benefit of the doubt lies with the claimant; thus, service connection for depression is warranted.

Hepatitis C

Hepatitis C was not noted on the Veteran's September 2008 entrance examination.  

In June 2010, while serving in Afghanistan, the Veteran was treated for an overdose of benzodiazepine.  Elevated liver enzymes were noted on lab testing, which were initially attributed to acetaminophen overdose, although there was no indication that the Veteran had taken any drug containing acetaminophen.  An undated service record indicates that he was evacuated from  Afghanistan to be treated for hepatitis C.  There is no indication in the service record how the Veteran came to be diagnosed with hepatitis C, nor is his diagnosis attributed to willful misconduct, such as the use of intravenous drugs.  

Hepatitis C was not specifically noted on the Veteran's September 2010 separation examination; however, the examiner did note that the Veteran was being treated for hepatitis C by a civilian physician.  In November 2010, the same month he was discharged from service, the Veteran was diagnosed with hepatitis C with cirrhosis by VA healthcare providers.  He has continued to receive treatment for the disease since that time.  

There is no indication that hepatitis C or cirrhosis existed prior to the Veteran's service.  The Veteran was separated from service as a result of abuse of marijuana and pharmaceutical drugs; however, there is no affirmative evidence that the Veteran used intravenous drugs or engaged in any other willful misconduct to which hepatitis C may be attributed.  

The Veteran was treated for hepatitis C during service and has continued to receive treatment for the disease since his separation from service.  He has cirrhosis as a consequence of his hepatitis C, which was diagnosed within a year of his separation from service; thus, his cirrhosis is presumed to be service-connected.  38 C.F.R. § 3.309(a).  Service connection for hepatitis C with cirrhosis is warranted.  

Sleep apnea

The Veteran has been diagnosed with sleep apnea; he asserts that the disorder had its onset during service.  

Service treatment records do not show a diagnosis of sleep apnea; however, in October 2010 the Veteran reported that he had experienced sleeplessness during service, which led to his decision to take pharmaceutical drugs which were not prescribed to him.  The Veteran filed a claim for service connection for a "sleeping disorder" in December 2010, approximately one month after his discharge from service.  

During a May 2011 VA examination, the Veteran's wife stated that she observed the Veteran snoring loudly and having periods during sleep where he appeared to stop breathing; the onset of these symptoms was in approximately October 2010.  The examiner recommended a sleep study, but indicated that the Veteran's symptoms were consistent with obstructive sleep apnea.  A diagnosis of sleep apnea was confirmed via a June 2013 sleep study.  

The Veteran is competent to report symptoms of sleeplessness, and his wife is similarly competent to attest to symptoms of excessive snoring and periods where the Veteran stopped breathing in his sleep.  Layno v. Brown, 6 Vet. App. 465 (1994).  Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The reports of the in-service onset of symptoms and of a continuity of symptomatology since service are credible, particularly in light of the reports of sleeplessness in the service treatment records, and the claim for service connection for a "sleeping disorder" which was filed approximately one month after the Veteran's separation from service.  This is consistent with the reports by the Veteran and his wife during a May 2011 VA examination that symptoms of excessive snoring and breathing difficulty during sleep had their onset in approximately October 2010.  

The evidence supports a finding that sleep apnea had its onset during the Veteran's period of active service, and that signs and symptoms of the disease have existed since service.  Service connection for sleep apnea is warranted.  

Chronic Headache Disorder

The Veteran asserts that his chronic headaches had their onset during service.

A chronic headache disorder was not noted on his entrance examination.  

An August 2010 clinical note from a civilian healthcare facility shows that the Veteran sought emergency treatment for a headache of approximately 3 weeks duration.  A head CT scan was unremarkable.  The Veteran was prescribed narcotic pain medication for his headache.

A chronic headache disorder was not specifically noted on the Veteran's September 2010 separation examination; however, he did report a history of headaches.  

The Veteran filed a claim for service connection for headaches in December 2010, less than one month after separating from service.  A VA clinical note dated that same month includes the Veteran's report of headaches "all the time."

The Veteran underwent a VA neurological disorders examination in May 2011.  He reported an onset of headaches in 2010.  

The Veteran continues to receive VA treatment for chronic headaches. 

The Veteran is competent to report headaches.  Layno v. Brown, 6 Vet. App. 465 (1994).  He first reported chronic headaches in August 2010, during service, and has been treated for headaches ever since.  During a May 2011 VA examination, he reported an onset of headaches in 2010, which is consistent with the objective medical evidence of record; thus, his statements as to the onset of his headaches are of significant probative value.  Although the May 2011 VA examiner did not provide a nexus opinion, it is not needed in light of the competent and credible evidence of an onset of headaches during service and continuous headaches since that time.  38 C.F.R. § 3.303(a).  Service connection for headaches is warranted.  













ORDER

Service connection for depression is granted.

Service connection for hepatitis C with cirrhosis is granted.

Service connection for sleep apnea is granted.

Service connection for a chronic headache disorder is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


